DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0186395 to Jeon et al.; in view of US 2019/0122636 to Tang et al.; further in view of US 2003/0122736 to Kang et al.

As per claim 1, Jeon et al. teach 
A display apparatus comprising: 
a display panel (Fig. 1, 110) configured to display an image; 
a buffer (Fig. 2, 210) configured to receive compensated data (Fig. 2, SUBS(N)) from a logic core (Fig. 2, 220, paragraph 42).
Jeon et al. do not teach 
a data analyzer configured to analyze input image data; 
the logic core configured to compensate all of line data, compensate only a part of the line data, or not compensate the line data according to an analysis result of the data analyzer.
Tang et al. teach 
a data analyzer (paragraph 70, means for analyzing data) configured to analyze input image data; 
the logic core configured to compensate all of line data, to compensate only a part of the line data, or not compensate the line data according to an analysis result of the data analyzer (paragraph 70, “unchanged pixels are not included in the overdrive calculation and processing”).
It would have been obvious to one of ordinary skill in the art, to modify the device of Jeon et al., by adding a data analyzer configured to analyze input image data; the logic core configured to compensate all of line data, compensate only a part of the line data, or not compensate the line data according to an analysis result of the data analyzer, such as taught by Tang et al., for the purpose of reducing power consumption.
Jeon and Tang et al. do not teach the buffer comprising a latch.
Kang et al. teach the buffer comprising a latch (Fig. 1, paragraph 40).
It would have been obvious to one of ordinary skill in the art, to modify the device of Jeon and Tang et al., so that the buffer comprises a latch, such as suggested by Kang et al., so as to synchronize the data transfer with a display signal.

As per claim 2, Jeon, Tang and Kang et al. teach the display apparatus of claim 1, wherein the data analyzer is configured to determine whether the line data represent a single pattern in which all pixel data included in the line data have a same grayscale value (Tang, paragraph 70, data is evaluated to check whether all pixel data included in the line data have a same grayscale value as a previous frame).

As per claim 3, Jeon, Tang and Kang et al. teach the display apparatus of claim 2, further comprising a data transmitter (Jeon, Fig. 2, 211) configured to output first pixel data among the line data to the logic core when the line data represent the single pattern (Jeon, paragraph 41, “The first line delaying circuit 211 performs a first line delay on the N-th line data LINE(N) to output (N−1)-th line data LINE(N−1)”, although not necessarily processed by the overdrive section of the logic core, data is transmitted when it represents the single line pattern).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0186395 to Jeon et al.; in view of US 2019/0122636 to Tang et al.; further in view of US 2003/0122736 to Kang et al.; further in view of US 2011/0181569 to Liu et al.

As per claim 4, Jeon, Tang and Kang et al. teach the display apparatus of claim 3.
Jeon, Tang and Kang et al. do not teach a flag generator configured to generate a flag signal having a flag of one when the line data represent the single pattern and configured to generate the flag signal having a flag of zero when the line data do not represent the single pattern.
Liu et al. teach a flag generator (Fig. 9, paragraph 31) configured to generate a flag signal having a flag of one when the line data represent the single pattern and configured to generate the flag signal having a flag of zero when the line data do not represent the single pattern (Fig. 9 discloses a flag indicating whether a previous pixel is the same as a current pixel and suggests using said information to decide whether to perform processing on said pixel, notice that although the flag value of Liu is zero when a pixel is different, and zero when it is the same, using an XOR or a NOT gate to achieve a desired logic scheme is well known in the art and provides the same function and predictable result of identifying whether 2 values are the same or not, furthermore, when all pixels flags are one, the overdrive function of Jeon is not performed in any of the pixels, and when all pixels flags are zero, the overdrive function of Jeon is performed in all of the line pixels).
It would have been obvious to one of ordinary skill in the art, to modify the device of Jeon, Tang and Kang et al., by adding a flag generator configured to generate a flag signal having a flag of one when the line data represent the single pattern and configured to generate the flag signal having a flag of zero when the line data do not represent the single pattern, such as taught by Liu et al., for the purpose of increasing processing efficiency.

Claims 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0186395 to Jeon et al.; in view of US 2019/0122636 to Tang et al.; in view of US 2003/0122736 to Kang et al.; further in view of US 2021/0157608 to Yu et al.

As per claim 7, Jeon, Tang, Kang and Liu et al. teach the display apparatus of claim 1.
Jeon, Tang, Kang and Liu et al. do not teach wherein the data analyzer is configured to determine whether grayscale values of all subpixels of the line data are equal to or less than a threshold grayscale value.
Yu et al. teach wherein the data analyzer is configured to determine whether grayscale values of all subpixels of the line data are equal to or less than a threshold grayscale value (paragraph 183, “When the grayscale value in a certain sub-region at the same position as the sub-region in the previous row of data does not meet the following condition: the difference between the grayscale values corresponding to the same pixel is positive and is greater than or equal to the difference threshold, the grayscale value in the certain sub-region is the same as the grayscale value in the overdrive data”, in other words, when the difference value is equal to or less than a threshold, the pixels are determined to not change and are therefore not overdriven).
It would have been obvious to one of ordinary skill in the art, to modify the device of Jeon, Tang, Kang and Liu et al., so that the data analyzer is configured to determine whether grayscale values of all subpixels of the line data are equal to or less than a threshold grayscale value, such as taught by Yu et al, for the purpose of reducing processing load.

As per claim 8, Jeon, Tang, Kang, Liu et al. teach the display apparatus of claim 7, further comprising a data transmitter (Jeon, Fig. 2, 211) configured to output first pixel data among the line data to the logic core when the grayscale values of all subpixels of the line data are equal to or less than the threshold grayscale value (Jeon, paragraph 41, “The first line delaying circuit 211 performs a first line delay on the N-th line data LINE(N) to output (N−1)-th line data LINE(N−1)”, although not necessarily processed by the overdrive section of the logic core, data is transmitted when it represents the single line pattern).

As per claim 10, 
Jeon, Tang, Kang and Liu et al. teach the display apparatus of claim 1.
Jeon, Tang, Kang and Liu et al. do not teach wherein the data analyzer is configured to determine whether the line data are substantially the same as previous line data stored in a line buffer.
Yu et al. teach wherein the data analyzer is configured to determine whether the line data are substantially the same as previous line data stored in a line buffer (paragraph 183, “When the grayscale value in a certain sub-region at the same position as the sub-region in the previous row of data does not meet the following condition: the difference between the grayscale values corresponding to the same pixel is positive and is greater than or equal to the difference threshold, the grayscale value in the certain sub-region is the same as the grayscale value in the overdrive data”, in other words, when the difference value is equal to or less than a threshold, the pixels are determined to not change and are therefore not overdriven).
It would have been obvious to one of ordinary skill in the art, to modify the device of Jeon, Tang, Kang and Liu et al., so that the data analyzer is configured to determine whether the line data are substantially the same as previous line data stored in a line buffer, such as taught by Yu et al, for the purpose of reducing processing load.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0186395 to Jeon et al.; in view of US 2019/0122636 to Tang et al.; in view of US 2003/0122736 to Kang et al.; in view of US 2021/0157608 to Yu et al.; further in view of US 2011/0181569 to Liu et al.

As per claim 11, Jeon, Tang, Kang and Yu et al. teach the display apparatus of claim 10.
Jeon, Tang, Kang and Yu et al. do not teach a flag generator configured to generate a flag signal having a flag of one when the line data are substantially the same as the previous line data and configured to generate the flag signal having a flag of zero when the line data are different from the previous line data.
Liu et al. teach a flag generator (Fig. 9, paragraph 31) configured to generate a flag signal having a flag of one when the line data are substantially the same as the previous line data and configured to generate the flag signal having a flag of zero when the line data are different from the previous line data (Fig. 9 discloses the concept of a flag indicating whether a previous pixel is the same as a current pixel and suggests using said information to decide whether to perform processing on said pixel, notice that although the flag value of Liu is zero when a pixel is different, and zero when it is the same, using an XOR or a NOT gate to achieve a desired logic scheme is well known in the art and provides the same function and predictable result of identifying whether 2 values are the same or not, furthermore, when all pixels flags are one, the overdrive function of Jeon is not performed in any of the pixels, and when all pixels flags are zero, the overdrive function of Jeon is performed in all of the line pixels).
It would have been obvious to one of ordinary skill in the art, to modify the device of Jeon, Tang, Kang and Yu et al., by adding a flag generator configured to generate a flag signal having a flag of one when the line data are substantially the same as the previous line data and configured to generate the flag signal having a flag of zero when the line data are different from the previous line data, such as taught by Liu et al., for the purpose of increasing processing efficiency.

As per claim 12, Jeon, Tang, Kang, Yu and Liu et al. teach the display apparatus of claim 11, wherein, when the flag is one, the logic core is configured not to operate, and wherein, when the flag is zero, the logic core is configured to compensate all of the line data and to output compensated line data to the latch (Liu, Fig. 9, paragraph 31 discloses a flag indicating whether a previous pixel is the same as a current pixel and suggests using said information to decide whether to perform processing on said pixel, notice that although the flag value of Liu is zero when a pixel is different, and zero when it is the same, using an XOR or a NOT gate to achieve a desired logic scheme is well known in the art and provides the same function and predictable result of identifying whether 2 values are the same or not; Tang, paragraph 70, “unchanged pixels are not included in the overdrive calculation and processing”, when all pixels flags are one, the overdrive function of Jeon is not performed in any of the pixels, and when all pixels flags are zero, the overdrive function of Jeon is performed in all of the line pixels).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0186395 to Jeon et al.; in view of US 2019/0122636 to Tang et al.; further in view of US 2003/0122736 to Kang et al.

As per claim 15, Jeon, Tang and Kang et al. teach the display apparatus of claim 1, comprising a line buffer (Jeon, Fig. 2, 211) configured to store the line data.
Jeon, Tang and Kang et al. do not teach a flag generator configured to generate a flag signal representing a state of the line data according to an analysis result of the data analyzer; and a selector configured to selectively output the line data stored in the line buffer to the logic core based on the flag signal.
Yamamoto et al. teach a flag generator configured to generate a flag signal (Fig. 12, paragraph 67,  “inconsistency detection bit "1") representing a state of the line data according to an analysis result of the data analyzer; and a selector configured to selectively output the line data stored in the line buffer to the logic core based on the flag signal (paragraph 51, “Based on the instruction from the LCD drive control signal generating unit 11, the write signal generating circuit 74 in the LCD panel 1 skips writing into lines which have not received the image data”, paragraph 67, “only the three inconsistent pixels are written into the pixel memory 76”, in other words, Yamamoto teaches the concept of skipping a data writing operation when the data has not changed).
It would have been obvious to one of ordinary skill in the art, to modify the device of Jeon, Tang and Kang et al., by adding a flag generator configured to generate a flag signal representing a state of the line data according to an analysis result of the data analyzer; and a selector configured to selectively output the line data stored in the line buffer to the logic core based on the flag signal, such as taught by Yamamoto et al., for the purpose of reducing a processing load.

As per claim 16, Jeon, Tang, Kang and Yamamoto et al. teach the display apparatus of claim 15, further comprising a data transmitter (Jeon, 212 and line connecting to data analyzer) configured to output first pixel data among the line data to the logic core according to the analysis result of the data analyzer (Yamamoto, paragraph 51, “Based on the instruction from the LCD drive control signal generating unit 11, the write signal generating circuit 74 in the LCD panel 1 skips writing into lines which have not received the image data”, paragraph 67, “only the three inconsistent pixels are written into the pixel memory 76”).

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0186395 to Jeon et al.; in view of US 2019/0122636 to Tang et al.

As per claim 17, Jeon et al. teach a method of driving a display panel, the method comprising: 
compensating line data using a logic core (Fig. 2, SUBS(N), paragraph 42); and 
outputting a data voltage (Jeon, Fig.1, the LCD panel disclosed implies a data voltage output to the data lines) to the display panel based on compensated data received from the logic core.
Jeon et al. do not teach 
analyzing input image data which includes line data;
wherein the compensating the line data includes compensating all of the line data, compensating a part of the line data, or not compensating all of the line data according to an analysis result of the input image data.
Tang et al. teach 
analyzing input image (paragraph 70, means for analyzing data) data which includes line data 
wherein the compensating the line data includes compensating all of the line data, compensating a part of the line data, or not compensating all of the line data according to an analysis result of the input image data (paragraph 70, “unchanged pixels are not included in the overdrive calculation and processing”).
It would have been obvious to one of ordinary skill in the art, to modify the device of Jeon et al., by adding a data analyzer configured to analyze input image data; the logic core configured to compensate all of line data, compensate only a part of the line data, or not compensate the line data according to an analysis result of the data analyzer, such as taught by Tang et al., for the purpose of reducing power consumption.


Allowable Subject Matter

Claims 5, 6, 9, 13, 14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694